Citation Nr: 0922970	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-19 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for chronic 
bronchitis with chronic obstructive pulmonary disease (COPD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1950 to 
September 1952, including service in Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  That decision denied 
the Veteran's chronic bronchitis with COPD increased rating 
claim.  This decision was confirmed in a September 2005 
rating decision.

The Veteran withdrew his request for a Travel Board hearing 
in September 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was afforded a VA examination addressing his 
claim for an increased rating for his service-connected 
chronic bronchitis with COPD in September 2003 and the most 
recent pulmonary functioning testing occurred in April 2004.  
He asserted in a September 2005 statement that his condition 
had worsened, that he was now using three inhalers and he was 
unable to participate in sports or any type of physical 
exercise.  In addition, his representative requested a new 
examination in his May 2009 Brief.  The Veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).  A new examination 
is therefore required.

The Veteran's VA treatment records dated through November 
2006 are located in the claims file.  He has indicated that 
he receives regular treatment for his various aliments at VA 
facilities only.  As updated treatment records may provide 
evidence in support of the Veteran's claim, they must be 
obtained.  38 U.S.C.A. § 5103A.

In addition, an increased-compensation claim requires that VA 
notify the claimant that, in order to substantiate the claim, 
the claimant must provide or ask the Secretary to obtain 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  38 U.S.C.A. 
§ 5103(a).  If the diagnostic code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Vazquez-Flores v. Peake, 22 Vet. App. 120 (2008).

The Veteran has not received full VCAA notice with regard to 
providing evidence of the impact of his disability on 
employment or on his daily life or the detailed information 
regarding ratings specified by the Court in Vazquez-Flores.   
As the Veteran's claim must be remanded for other reasons, 
there is an opportunity to provide notice that fully complies 
with the requirements of Vazquez-Flores.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should provide the Veteran 
with the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
required by Vazquez-Flores, to include 
notice pertaining to his chronic 
bronchitis with COPD increased disability 
evaluation claim.

2.  The RO/AMC should obtain copies of the 
Veteran's VA treatment records from 
November 2006 through the present.

3.  The RO/AMC should schedule the Veteran 
for a VA pulmonary examination to 
determine the current severity of his 
chronic bronchitis with COPD.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with completion of the examination report. 
All necessary tests, including pulmonary 
function testing, should be performed.

4.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



